DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Fig. 2A shows that attaching the upper substrate having the inclined surface and a lower substrate having a light-emitting structure so that the inclined surface of the upper substrate to face away the lower substrate. There is no drawing showing the inclined surface of the upper substrate face the lower substrate. Therefore, the “attaching the upper substrate having the inclined surface and a lower substrate having a light-emitting structure, by locating the inclined surface of the upper substrate to face the lower substrate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

    PNG
    media_image1.png
    305
    514
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 1 recites the limitation “attaching the upper substrate having the inclined surface and a lower substrate having a light-emitting structure, by locating the inclined surface of the upper substrate to face the lower substrate.” However, the specification does not describe the above claimed subject matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 recites the limitation “attaching the upper substrate having the inclined surface and a lower substrate having a light-emitting structure, by locating the inclined surface of the upper substrate to face the lower substrate.” However, the specification does not provide any description of the above claim subject matter. Besides, Fig. 2A shows that attaching the upper substrate having the inclined surface and a lower substrate having a light-emitting structure so that the inclined surface of the upper substrate to face away the lower substrate. There is no drawing showing the inclined surface of the upper substrate face the lower substrate as required by the claim. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an method including a step of “attaching the upper substrate having the inclined surface and a lower substrate having a light-emitting structure, by locating the inclined surface of the upper substrate to face the lower substrate”. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 1 and all claims depending therefrom were not in possession of Applicant at the time of filing.
"Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc)].” The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites the limitation “polishing the edge of the surface of the upper substrate facing the encapsulating layer by using the polishing wheel.” It is unclear how to interpret the limitation “the edge of the surface of the upper substrate facing the encapsulating layer.” It is unclear whether the edge facing the encapsulating layer or the surface of the upper substrate facing the encapsulating layer. If the limitation is interpreted as the edge facing the encapsulating layer then Fig. 5C shows the polishing wheel 600 and the encapsulating layer 180 are on opposite sides of the polished edge of the surface of the upper substrate and claim 3 recites “polishing the edge of the surface of the upper substrate facing the polishing wheel by using the polishing wheel.” Thus, it is unclear how the edge (of the surface of the upper substrate) facing the encapsulating layer when the edge (of the surface of the upper substrate) must face the polishing wheel so the edge of the surface of the upper substrate can be polished. 
For the purpose of this Action, the limitation of claim 2 will be interpreted as – wherein the forming the inclined surface includes polishing an edge of a lower surface of the upper substrate facing the encapsulating layer by using the polishing wheel--.
Note, the embodiment as interpreted by Examiner does not have support in the specification and in drawings and thus is subjected to 112a, lacking of written description as stated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kyoung (US Pub. 20160126492) in view of Shin (US Pub. 20160174332) and Park et al. (US Pub. 20170269399).
Regarding claim 1, Kyoung discloses in Fig. 2B, Fig. 4, Fig. 5A-5B, Fig. 6A-6B a method of fabricating an organic light-emitting display device comprising: 
forming an upper mother substrate [73] by using a metal [Fig. 4, paragraph [0081]]; 
forming an upper substrate [13] by cutting the upper mother substrate [73] with a laser [L2][Fig. 6A-6B, paragraph [0089]-[0090]; and 
attaching the upper substrate [13] and a lower substrate [110] having a light-emitting structure [120].
	Kyoung fails to disclose 
forming an inclined surface along an edge of a surface of the upper substrate by using a rotating polishing wheel;
attaching the upper substrate having the inclined surface and the lower substrate having the light-emitting structure, by locating the inclined surface of the upper substrate to face the lower substrate.
Shin discloses in Fig. 1-4
forming an inclined surface [1SS] along an edge of a surface of the upper substrate [150, 250 or 450];
attaching the upper substrate [150, 250 or 450] having the inclined surface [1SS] and the lower substrate [110] having the light-emitting structure [120], by locating the inclined surface [1SS] of the upper substrate [150, 250 or 450] to face the lower substrate [110].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Shin into the method of Kyoung to include forming an inclined surface along an edge of a surface of the upper substrate; attaching the upper substrate having the inclined surface and the lower substrate having the light-emitting structure, by locating the inclined surface of the upper substrate to face the lower substrate. The ordinary artisan would have been motivated to modify Shin in the above manner for the purpose of reducing the problem that the upper substrate being bent toward the lower substrate thus it is possible to decrease the burn defects that the upper substrate comes in contact with the lines on the lower substrate [paragraph [0054] of Shin].
Shin and Kyoung fails to disclose 
forming the inclined surface by using a rotating polishing wheel.
Park et al. discloses in Fig. 12-16
forming an inclined surface [GR-U or GR-D or GR2] by using a rotating polishing wheel [WH1, WH2].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Park et al. into the method of Shin and Kyoung to include forming the inclined surface by using a rotating polishing wheel. The ordinary artisan would have been motivated to modify Shin and Kyoung in the above manner for the purpose of providing suitable method for forming the inclined surface to suppress growth of cracks from an end surface portion of the substrate toward the center portion of the substrate and improve the strength of the substrate at the end surface portion [paragraph [0018], [0019], [0111] of Park et al.].

Regarding claims 3-4, Park et al. discloses in Fig.12-13 
wherein the forming the inclined surface [GR-U or GR-D] includes locating the upper substrate [500] above the polishing wheel [WH1 or WH2], and polishing the edge of the surface of the upper substrate [500] facing the polishing wheel [WH1 or WH2] by using the polishing wheel [WH1 or WH2];
wherein the forming the inclined surface [GR-U or GR-D] includes polishing the edge of the upper surface [500] by using a side surface [MS] of the polishing wheel [WH1 or WH2].

Regarding claim 8, Park et al. discloses in paragraph [0055]  wherein the inclined surface [GR1] of the upper substrate [500] has a concavo-convex shape.
Thus, the combination of Kyoung, Shin et al. and Park et al. discloses limitation of claim 8

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kyoung (US Pub. 20160126492) in view of Shin (US Pub. 20160174332) and Park et al. (US Pub. 20170269399) as applied to claim 1 above and further in view of Lee et al. (US Pub. 2011010853).
Regarding claim 2, Kyoung further discloses in Fig. 4, Fig. 5A-Fig. 5B 
forming an encapsulating layer [74 and 75] on the upper mother substrate [73], wherein the forming the upper substrate includes cutting the encapsulating layer [74 and 75] by using a laser [L1]. 
Shin et al. discloses in Fig. 1-4
wherein the forming the inclined surface [1SS] includes polishing an edge of a lower surface [BS] of the upper substrate [250] facing the encapsulating layer [140].
Park et al. discloses in Fig. 10-Fig. 13 
wherein the forming the inclined surface [GR2] includes polishing an edge of a lower surface of the upper substrate [500] facing the encapsulating layer [formed between 500 and 1000] by using the polishing wheel [WH1].
Consequently, the combination of Kyoung, Shin et al. and Park et al. discloses “forming an encapsulating layer on the upper mother substrate, wherein the forming the upper substrate includes cutting the encapsulating layer by using a laser, wherein the forming the inclined surface includes polishing an edge of a lower surface of the upper substrate facing the encapsulating layer by using the polishing wheel.
Kyoung fails to disclose 
cutting the encapsulating layer by using the laser that is used to cut the upper mother substrate.
However, Kyoung discloses in paragraph [0093] that a laser process is performed at least twice so that the side surface of the metal layer is protruded further than the side surface of the encapsulant. Thus, it would be obvious that when a laser process is performed at least twice, the laser used in the laser process is used at least twice to cut metal layer and encapsulant layer. Further, selecting a laser that can cut both metal material and encapsulant material is within a skill of an ordinary skill in the art.
For further support, Lee et al. is cited.
Lee et al. discloses in Fig. 4G-4H and paragraph [0066]    
cutting the encapsulating layer by using the laser that is used to cut the upper mother substrate.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lee et al. into the method of Kyoung to include cutting the encapsulating layer by using the laser that is used to cut the upper mother substrate. The ordinary artisan would have been motivated to modify Kyoung in the above manner for the purpose of providing suitable mean for cutting encapsulating layer. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kyoung (US Pub. 20160126492) in view of Shin (US Pub. 20160174332) and Park et al. (US Pub. 20170269399) as applied to claim 1 above and further in view of Kubo (US Pub. 20070128990).
Regarding claims 5-6, Kyoung, Shin and Park et al. fails to disclose 
cleaning the upper substrate in which the inclined surface is formed before the attaching the upper substrate and the lower substrate; 
wherein the cleaning the upper substrate includes moving particles, which is disposed on the surface of the upper substrate, to an area outside the upper substrate by using a brush.
Kubo discloses in paragraph [0047]
  cleaning a substrate in which an inclined surface [bevel portion] is formed before further processing the substrate; 
wherein the cleaning the substrate includes moving particles, which is disposed on the surface of the substrate, to an area [edge] outside the substrate by using a brush [382].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kubo into the method of Kyoung, Shin and Park et al. to include cleaning the upper substrate in which the inclined surface is formed before the attaching the upper substrate and the lower substrate; wherein the cleaning the upper substrate includes moving particles, which is disposed on the surface of the upper substrate, to an area outside the upper substrate by using a brush. The ordinary artisan would have been motivated to modify Kyoung, Shin and Park et al. in the above manner for the purpose of providing suitable process after polishing the edge of the upper substrate to avoid introducing impurities to the display area on the lower substrate which cause deterioration of the display device. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kyoung (US Pub. 20160126492) in view of Shin (US Pub. 20160174332) and Park et al. (US Pub. 20170269399) as applied to claim 1 above and further in view of Nishioka et al. (US Pat. 5297365)
Regarding claim 7, Kyoung, Shin and Park et al. fails to disclose 
wherein the polishing wheel is formed of diamond.
Nishioka et al. discloses in Fig. 4, column 1 wherein the polishing wheel (diamond grinding wheel) is formed of diamond.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Nishioka et al. into the method of Kyoung, Shin and Park et al. to include wherein the polishing wheel is formed of diamond. The ordinary artisan would have been motivated to modify Kyoung, Shin and Park et al. in the above manner for the purpose of providing suitable material of the polishing wheel. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822